On Motion for Rehearing.
PER CURIAM.
In their motion' for rehearing appellants have charged, among other things, that some of the holdings of this court are not supported by the record. They further contend that appellants, and particularly Austin O’Neil and Elmer Heitt, are not shown to be personally liable to appellees for damages.
Appellants, O’Neil and Heitt, together with all other named appellants, instituted this suit and were first to raise by their pleadings the issues presented herein and considered by this court. In their original petition filed in this action against appel-lees, they sought damages against appellees because of alleged libelous and slanderous statements made about ■ them by appellee, Mrs. Frances Jones, and they further therein sought a declaratory judgment exonerating them from any personal liability to appellees as a result, of their acts or omissions as members of the School-Board of Wellington Independent School District. *876In their original petition appellants pleaded that during the year 1950 they were the duly elected, qualified, acting members of the Board of Trustees of the Wellington Independent School District, which Board had control and management of the business of the said District. They further alleged that they' had at all times acted “within the scope of their official duties” and that they as such Trustees “are only personally liable for the debts of such District in the event such Trustees have wrongfully, improperly and illegally disbursed or misapplied funds of such District out of which debts could have been' paid” (emphasis ours). It is true that appellants saw fit to ask for a nonsuit after appellees joined issues with them and after appellees had likewise filed a cross-action against all of appellants seeking damages and raising the same issues of personal liability that appellants themselves had already raised in their original petition and "particularly in their prayer for a declaratory judgment.
Appellants’, original petition containing the foregoing admissions was before the trial court and the same is before this court. The record contains other admissions of both parties made by stipulation. Both oral testimony and record evidence were also introduced and heard by the trial court but it was not necessary to offer evidence to prove admissions made by the parties.
As a result of all evidence heard and all admissions made by the parties, we held, in effect, that the trial court was justified in finding and concluding that appellants had (using their own language) “wrongfully” and “improperly” “disbursed- or misapplied” funds pf the School District that should have been used to pay a “debt” they owed Mrs. Frances Jones by reason of her valid contract with them as a teacher and by reason of appellants having breached the said contract, they had committed a personal wrong against Mrs. Jones for which they were each personally liable to her. It is •our opinion that our holdings made in our original opinion are well supported by the record and appellants’ motion is therefore overruled.